UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1495



OSCAR ALEXANDER BARAHONA-PADILLA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-113-190)


Submitted:   March 20, 2008                 Decided:   April 2, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Linda Hanten, HARRIGAN & HANTEN, PC, Washington, D.C., for
Petitioner. Jeffrey S. Bucholtz, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Rebecca Hoffberg, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oscar Alexander Barahona-Padilla, a native and citizen of

Honduras, petitions for review of the Board of Immigration Appeals’

(“Board”)     order    dismissing      Barahona-Padilla’s    appeal    of   the

immigration judge’s denial of his application for asylum, which was

construed to request withholding of removal and protection under

the Convention Against Torture (“CAT”).*

             We   have     reviewed     the    administrative     record,   the

immigration judge’s decision, and the Board’s affirmance thereof,

and   find    that    substantial     evidence   supports   the   ruling    that

Barahona-Padilla failed to establish a nexus between the past

persecution he sustained and the political opinion he asserts his

persecutors imputed to him.             See 8 C.F.R. § 1208.13(a) (2007)

(stating that burden of proof is on alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).      Such a causal nexus is required to support the grant of

asylum.       8   U.S.C.   §   1101(a)(42)(A)     (2000);   Abdel-Rahman     v.

Gonzales, 493 F.3d 444, 450-51 (4th Cir. 2007); Saldarriaga v.

Gonzales, 402 F.3d 461, 466 (4th Cir. 2005), cert. denied, 546 U.S.

1169 (2006).



      *
      Because Barahona-Padilla does not challenge the Board’s
affirmance of the denials of asylum based on his membership in a
particular social group, withholding of removal, or CAT relief, we
will not consider the disposition of those claims. See 4th Cir. R.
34(b); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).

                                       - 2 -
          Accordingly, we deny the petition for review for the

reasons stated by the Board.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 3 -